DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on August 16, 2022, is acknowledged.  The traversal is on the ground(s) that examination of both groups would not present a search burden.  This is not found persuasive because the method claims require limitations not required by the product claims. This is further supported by the prior art presented below; specifically, the prior art does not disclose information recited by the method claims. 
The requirement is still deemed proper and is therefore made FINAL. Claims 18-25 are withdrawn for being directed to a nonelected invention. 

Claim Objections
Claims 1, 2, 5 and 10 are objected to because of the following informalities:  Claims 1, 2 and 5 list oxides, most of which include subscripts such as SiO2. However, none of these subscripts are written as subscripts and are instead written as SiO2. While those in the glass art understand that these are meant to be subscripts, to avoid confusion for all readers, these should be changed. Claim 10 similarly recites mg/dm2 rather than mg/dm2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “Na2O / (Na2O+K2O) > 0.4 to 1.” It is unclear how this value can be greater than a range. This should either be Na2O / (Na2O+K2O) > 0.4 or 1 > Na20 / (Na2O+K2O) > 0.4, depending on if the value is meant to be greater than 0.4 or if the value is meant to be between 1 and 0.4. For purposes of examination, the claim will be interpreted such that the value is greater than 0.4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0197088 Murata.
Regarding claim 1, Murata teaches a chemically toughenable or toughened glass (paragraph 0026) having, before chemical toughening, a thickness of at most 500 microns (paragraph 0082, teaching 3000-300 microns after tempering, where the glass increases in thickness during tempering such that the pre-tempered glass has a thickness of less than 3000-300 microns), and comprising a composition in wt.% on oxide basis:
Oxide
Claim
Murata, Table 1, Example 5
SiO2
52-66
60.9
B2O3
0-8
2
Al2O3
15-25
16
Na2O
0-20
16
MgO
0-6
1
ZrO2
0-2.5
0
SnO2
0.01-1
0.1
R2O
4-30
18 (K2O + Na2O)
CeO2 + SnO2
0.01-1.5
0.1 (0% CeO2)
TiO2 + CeO2
0-2.5
0
Al2O3 + Na2O + MgO + ZrO2
16-45
33


wherein, after chemical toughening, the glass has a BACT (bendability and chemical toughenability) calculated as BACT=(CS*DoL)/(t*E) which is 0.00096 ((909*23)/(300*70,000)) and a NS (normalized stiffness) calculated as NS=CS/E which is 0.013 (909/70,000), 
wherein CS is a compressive stress in MPa measured at one side of the glass after chemical toughening (909 MPa, Table 1 Example 5), DoL is a total depth of all ion-exchanged layers in µm on one side of the glass after chemical toughening (23 microns, Table 1, Example 5), t is a thickness of the glass in µm after chemical toughening (3000-300 microns), and E is an E-modulus in MPa after chemical toughening (70,000-75,000 MPa).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 3000-300 microns for tempered glass thickness reads on the claimed range of at most 500 microns for pre-tempered glass thickness. 
Regarding claim 2, Murata teaches that the glass further comprises in wt.% on oxide basis:
Oxide
Claim
Murata, Table 1, Example 5
P2O5
0-5
0
Li2O
0-6
0
K2O
0-5
2
ZnO
0-4
0
CaO
0-5
2
SrO
0-1
0
TiO2
0-2
0
CeO2
0-0.5
0
F
0-1
0

where because the total composition in Table 1, Example 5 equals 100%, all elements not listed in the table are 0 wt% with the exception of unavoidable impurities. 
Regarding claims 3 and 4, Murata teaches these limitations with respect to claim 1 above. 
Regarding claim 5, Murata teaches that (ZrO2 + Al2O3 +TiO2) = 16 wt.% (Table 1 Example 5, 0+16+0 = 16) and has Na2O / (Na20+K20) = 0.88 (Table 1 Example 5, 16/(16+2) = 0.88).
Regarding claim 6, Murata teaches that the glass thickness after chemical toughening is from 300-3000 microns (paragraph 0082), where tempered glass is thicker than pre-tempered glass such that the pre-tempered glass would have a thickness of less than 300-3000 microns. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 3000-300 microns for tempered glass thickness reads on the claimed range of greater than 1 to less than or equal to 500 microns for pre-tempered glass thickness. 
Regarding claim 7, Murata teaches that the E-modulus is 70-75 GPa (paragraph 0091). 
Regarding claim 8, Murata teaches that the CS after chemical toughening is 600-2500 MPa (paragraph 0079). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 600-2500 MPa reads on the claimed range of ≥ 700 to < 2000 MPa. 
Regarding claim 9, Murata teaches that the DoL after chemical toughening is from greater than 1 micron to less than 150-1500 microns (23 microns, Table 1 Example 5, where t is 300-3000 microns, paragraph 0082). 
Regarding claims 11-13, Murata does not explicitly teach the transmission difference or haze value claimed. However, Murata teaches the claimed composition.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has basis for shifting the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §2112.
Regarding claim 14, Murata teaches at least one surface with a roughness Ra of 10 angstroms or less (paragraph 0083).
Regarding claim 16, Murata teaches a CTE of 7-11x10-6 in a temperature range of from 30°C to 380°C (paragraph 0088). Please note that while the claim requires a temperature range of 20°C to 300°C, the behavior of the glass at 30°C is expected to approximate the behavior of the glass at 20°C such that the CTE at the claimed temperature range will still fall within the taught CTE range. 
Regarding claim 17, Murata teaches that the glass is configured for a use as a consumer display, a protective cover film, and an electronic device (paragraph 0030).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0197088 Murata as applied to claim 1 above, and further in view of US 2005/0250639 Siebers et al with evidence from DIN 12116 (provided by Applicant).
Regarding claim 10, Murata teaches the glass but does not teach the acid resistance. Siebers teaches an aluminosilicate glass with the following composition (similar to the instant invention and Murata):
Oxide
Claim
Murata, Table 1, Example 5
Siebers, paragraph 0079
SiO2
52-66
60.9
60-72
B2O3
0-8
2
0-<4
Al2O3
15-25
16
18-28
Na2O
0-20
16
<2 with K2O
MgO
0-6
1
<4 with CaO, SrO and BaO
ZrO2
0-2.5
0
<2 with TiO2
SnO2
0.01-1
0.1
0.1-2.0
R2O
4-30
18 (K2O + Na2O)
<7 (Li2O + Na2O + K2O
CeO2 + SnO2
0.01-1.5
0.1 (0% CeO2)
0.1-2.0
TiO2 + CeO2
0-2.5
0
<2
Al2O3 + Na2O + MgO + ZrO2
16-45
33
<36
P2O5
0-5
0
0-3
Li2O
0-6
0
3.0-6.0
K2O
0-5
2
<2 with Na2O
ZnO
0-4
0
0-1.5
CaO
0-5
2
<4 with MgO, SrO and BaO
SrO
0-1
0
<4 with MgO, CaO and BaO
TiO2
0-2
0
<2 with ZrO2
CeO2
0-0.5
0
0
F
0-1
0
0-2
BaO


<4 with MgO, CaO and SrO

where the acid resistance of the glass is DIN 12116 Class 3 (paragraph 0078). DIN 12116 (section 8.2 on page 4) shows that Class 3 glasses have an acid resistance of up to 15 mg/dm2. Based on the similarity of the compositions of Murata and Siebers, it would have been reasonable to expect a similar acid resistance for the both glass products. Because Siebers teaches an acid resistance of 15 mg/dm2, it would be reasonable to expect Murata to meet the claim at an acid resistance of less than 150 mg/dm2. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0197088 Murata as applied to claim 1 above, and further in view of US 2015/0368145 Senshu et al. 
Regarding claim 15, Murata teaches the glass but does not teach the working temperature or crystallization temperature. Senshu teaches a glass used as a cover glass, with the following composition (similar to the instant invention and Murata):
Oxide
Claim
Murata, Table 1, Example 5
Senshu, Table 1 Example 6
SiO2
52-66
60.9
62.1
B2O3
0-8
2
0
Al2O3
15-25
16
9.7
Na2O
0-20
16
18.6
MgO
0-6
1
8.3
ZrO2
0-2.5
0
0
SnO2
0.01-1
0.1
0.1
R2O
4-30
18 (K2O + Na2O)
19.4
CeO2 + SnO2
0.01-1.5
0.1 (0% CeO2)
0.1
TiO2 + CeO2
0-2.5
0
0
Al2O3 + Na2O + MgO + ZrO2
16-45
33
36.6
P2O5
0-5
0
0
Li2O
0-6
0
0
K2O
0-5
2
0.8
ZnO
0-4
0
0
CaO
0-5
2
0.3
SrO
0-1
0
0
TiO2
0-2
0
0
CeO2
0-0.5
0
0
F
0-1
0
0
Fe2O3


0.01
SO3


0.26


where the working temperature T4 (1062°C, Table 1 Example 6) and a maximum crystallization temperature TOEG (879°C, Table 1 Example 6) has a difference of 183°C. Please note that one degree Celsius is equivalent to one degree Kelvin such that Δ50 K = Δ50°C. Based on the similarity of the compositions of Murata and Senshu, it would have been reasonable to expect a similar working temperature and crystallization temperature for the both glass products. Because Senshu teaches a temperature difference of 183°C, it would be reasonable to expect Murata to meet the claim at a temperature difference of 50 K. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781